DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the amendment filed March 22, 2021.
Information Disclosure Statement

3.	The Information Disclosure Statement filed on March 22, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ruat et al (2002/0105234) in view of Narendra et al (2011/0170996), hereinafter Narendra.
	With respect to claims 1, 7, 13-15, and 21, Ruat discloses in paragraph 0034 card reader device 20, comprises a card slot (card is inserted into the reader); a processing system 30; and a power control circuit configured to physically provide power to the processing system upon insertion of a card in the card slot (The microprocessor is only powered provided that a card is inserted into the reader and that it is pushed into its housing properly. The switch 24 will close, thereby providing power 
	With respect to claims 2, 3, 8, 9, 16, and 17, paragraph 0008 discloses the once the card is inserted, the card data will be displayed. As discussed above, once the card begins to be removed, which is after communication is complete, the system is configured to power down.
	With respect to claims 4, 10, and 18, paragraph 0038 discloses the card reader device, wherein the processing system is configured to power off the reader device after transmitting the card data to a host device and receiving a power-down command from the host device.
	With respect to claims 5, 11, and 19, the reader reads smartcards, which include chips, therefore can be considered a chip-only reader device.
	With respect to claims 6, 12, and 20, paragraph 0033 discloses the card reader device, wherein the power-control circuit includes a normally-open switch 24 that is closed when the card is inserted in the card slot.
Ruat’s teachings disclose powering off the card reader device after reading and processing card data while the card remains inserted in the card slot, however fails to teach powering down the card reader after reading and processing card data while the card remains inserted in the card slot and engaged with the card detection device.

	In view of Narendra’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to include in Ruat’s card reading device, the feature of powering down the card reader in a scenario when a card is not ejected from the reader as is taught by Narendra. As Narendra teaches, one would be motivated to power down the card reader slot when the card is not being read or written on (periods of inactivity), in order to save power.
Response to Arguments
6.	Applicant’s arguments with respect to claims 1, 7, and 15 have been considered but are moot because the arguments do not apply to newly relied upon reference being used in the current rejection.
Conclusion
7.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
April 29, 2021